Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I and Species C (Claims 1-2, 4, 
and 7-8; Figures 1 and 3) in the reply filed on March 10, 2022 is acknowledged.
Claims 3, 5-6, and 9-14, and Figures 2 and 4 are withdrawn from further 
consideration pursuant to 37 CPR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities: 
“the upper surface of the ultrasonic body” should be --the partial upper surface of the ultrasonic body--
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Nakakubo (U.S. Publication No. 2018/0154635; hereinafter “Nakakubo”).
Regarding claim 1, Nakakubo discloses a wafer level ultrasonic chip module, comprising: a substrate (Fig. 5, 101/207 in combination) comprising a through slot (Fig. 5, 202), the through slot (Fig. 5, 202) passing through (Fig. 5) an upper surface (Fig. 5, upper surface of 101) of the substrate (Fig. 5, 101/207 in combination) and a lower surface (Fig. 5, lower surface of 207) of the substrate (Fig. 5, 101/207 in combination); a composite layer (Fig. 5, 103-106/110-111/protective covering of 101a-b in combination) located on (Fig. 5) the substrate (Fig. 5, 101/207 in combination), the composite layer (Fig. 5, 103-106/110-111/protective covering of 101a-b in combination) 103-106 in combination) and a protective layer (Fig. 5, 110-111/protective covering of 101a-b in combination), wherein the ultrasonic body (Fig. 5, 103-106 in combination) is located on (Fig. 5) the upper surface (Fig. 5, upper surface of 101) of the substrate (Fig. 5, 101/207 in combination) and a lower surface (Fig. 5, lower surface of 103) of the ultrasonic body (Fig. 5, 103-106 in combination) is exposed (Fig. 5) from the through slot (Fig. 5, 202), the protective layer (Fig. 5, 110-111/101b in combination) covers (Fig. 5) the ultrasonic body (Fig. 5, 103-106 in combination) and a partial upper surface (Fig. 5, partial upper surface of 101 covered by 101b) of the substrate (Fig. 5, 101/207 in combination), the protective layer (Fig. 5, 110-111/101b in combination) has an opening (Fig. 5, opening exposing 105-106 to 101a; “A part of the surface of the wiring layer 101a can be exposed for subsequent electrical connection of a lead-out wiring to an upper electrode 105 or a lower electrode 106,…” - [0026]), and the opening (Fig. 5, opening exposing 105-106 to 101a; [0026]) exposes (Fig. 5; [0026]) a partial upper surface (Fig. 5, portion of 105 exposed to and in contact with 101a) of the ultrasonic body (Fig. 5, 103-106 in combination); a conducting material (Fig. 5, 101a) located in (Fig. 5; [0026]) the opening (Fig. 5, opening exposing 105-106 to 101a; [0026]) and being in contact (Fig. 5; [0026]) with the upper surface (Fig. 5, portion of 105 exposed to and in contact with 101a) of the ultrasonic body (Fig. 5, 103-106 in combination); and a base material (Fig. 5, 208), located on (Fig. 5) the lower surface (Fig. 5, lower surface of 207) of the substrate 101/207 in combination) and covering (Fig. 5) the through slot (Fig. 5, 202), such that a space (Fig. 5, space created by 202) is formed (Fig. 5) among the through slot (Fig. 5, 202), the lower surface (Fig. 5, lower surface of 103) of the ultrasonic body (Fig. 5, 103-106 in combination) and an upper surface (Fig. 5, upper surface of 101) of the base material (Fig. 5, 208). 
Regarding claim 2, Nakakubo discloses the wafer level ultrasonic chip module according to claim 1, wherein the ultrasonic body (Fig. 5, 103-106 in combination) comprises: a first piezoelectric layer (Fig. 5, 103) located on (Fig. 5) the substrate (Fig. 5, 101/207 in combination); a first electrode (Fig. 5, 106) located on (Fig. 5) the first piezoelectric layer (Fig. 5, 103); a second piezoelectric layer (Fig. 5, 104) located on (Fig. 5) the first electrode (Fig. 5, 106); and a second electrode (Fig. 5, 105) located on (Fig. 5) the second piezoelectric layer (Fig. 5, 104), wherein the second piezoelectric layer (Fig. 5, 104) and the second electrode (Fig. 5, 105) do not cover (Fig. 5) a partial upper surface (Fig. 5, partial upper surface of 106 not covered by 104-105) of the first electrode (Fig. 5, 106).
Regarding claim 4, Nakakubo discloses the wafer level ultrasonic chip module according to claim 2, wherein the composite layer (Fig. 5, 103-106/110-111/protective covering of 101a-b in combination) further comprises two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a), the protective layer (Fig. 5, 110-111/101b in combination) wraps (Fig. 5; “…the wiring layer 101a…the other part can be protected by SiN, SiO2 , or the like.” – [0026]; “The second protective film 111 is required 101b from a liquid such as an ink.” – [0034]) the two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a), the two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a) are located on (Fig. 5) the partial upper surface (Fig. 5, partial upper surface of 106 not covered by 104-105) of the first electrode (Fig. 5, 106) and a partial upper surface (Fig. 5, partial upper surface of 105) of the second electrode (Fig. 5, 105) respectively (Fig. 5; [0026]; [0033]), and the two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a) are electrically connected (Fig. 5; [0026]; [0033]) with the first electrode (Fig. 5, 106) and the second electrode (Fig. 5, 105) respectively (Fig. 5; [0026]; [0033]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nakakubo in view of Seitz et al. (U.S. Publication No. 2018/0197661; hereinafter “Seitz”).
Regarding claim 7, Nakakubo teaches the wafer level ultrasonic chip module according to claim 4, further comprising a conductor layer (Fig. 5, 101b wiring), wherein the conductor layer (Fig. 5, 101b wiring) is located from a side surface (Fig. 5, side surface of 103-106/110-111/protective covering of 101a-b in combination) of the composite layer (Fig. 5, 103-106/110-111/protective covering of 101a-b in combination) to a lower surface (Fig. 5, lower surface of 103), the conductor layer (Fig. 5, 101b wiring) is electrically connected (Fig. 5) with the two electrode circuits (Fig. 5, circuit formed by 101b/circuit formed by 101a). Nakakubo does not teach at least one pad, wherein the conductor layer is located from a side surface of a layer to a lower surface of the base material, and the at least one pad is located on the conductor layer.  
Seitz, however, does teach at least one pad (Fig. 95, 202), wherein the conductor layer (Fig. 95, 118’) is located from a side surface (Fig. 95, side surface of 124’) of a layer (Fig. 95, 124’) to a lower surface (Fig. 95, lower surface of base material beween 188 and 124’) of the base material (Fig. 95, base material between 188 and 124’), and the at least one pad (Fig. 95, 202) is located on (Fig. 95) the conductor layer (Fig. 95, 118’).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakakubo to include the features of Seitz because it would allow for three grounding locations with gold braze thereby creating multiple grounding points as the active lead count goes up and providing a low impedance path across the internal ground electrode plates of the internally grounded feedthrough capacitor improving filter performance.
Regarding claim 8, Nakakubo teaches the wafer level ultrasonic chip module according to claim 1, wherein the conducting material (Fig. 5, 101a).  Nakakubo does not teach a material is polydimethylsiloxane.  
Seitz, however, does teach a material is polydimethylsiloxane ([0537]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nakakubo to include the features of Seitz because it would provide flexible ceramic materials used in conjunction with flexible polymer materials thereby increasing the flexibility and the variety of shapes of the ceramic circuits and circuit boards.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837